Per Curiam. Senaca Maurice Bogan, by his attorney, has filed a motion for reconsideration and affidavit in compliance with this court’s Per Curiam order dated September 11, 1997. In the motion for reconsideration, Bogan’s attorney, James P. Massie, accepts full responsibility for failing to timely file the record.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional conduct.